PER CURIAM.
Michael Hurley appeals an order denying his petition for writ of mandamus and denying his pending motions, including a motion seeking relief from an order imposing a lien on his inmate trust account in connection with the mandamus proceeding. We affirm without discussion the denial of *1292Hurley’s petition. Because, however, as appellee correctly concedes, the action in the circuit court was a collateral criminal action, we reverse that portion of the order denying Hurley’s motion seeking removal of the lien. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005). We remand the case with directions that the circuit court dissolve the lien and direct the reimbursement of any funds withdrawn pursuant thereto. See, e.g., Hickey v. McDonough, 946 So.2d 619 (Fla. 1st DCA 2007); Marquez v. McDonough, 945 So.2d 652 (Fla. 1st DCA 2007); Asad v. McDonough, 943 So.2d 1021 (Fla. 1st DCA 2006).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED, with directions.
ALLEN, KAHN, and DAVIS, JJ., concur.